DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-7-9, 12-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US7400963B2).
Regarding claim 1, Lee teaches a method for controlling a vehicle based on a driver-centric model, comprising: generating a trajectory for the vehicle; receiving an input from a driver; generating a velocity profile and an acceleration profile based on a combination of the trajectory and the input; and controlling the vehicle based on the velocity profile and the acceleration profile (Col. 2, Lines 40-54; Col. 4, Lines 42-54).
Regarding claim 2, Lee discloses the teachings of claim 1 and further teaches generating a vector of driver inputs via a signal reconstruction of the input from the driver (Col. 5, Lines 55-60).

Regarding claim 6, Lee discloses the teachings of claim 1, and further teach the acceleration profile comprises a vector of accelerations (Col. 7, Equation (6)) and the velocity profile comprises a vector of velocities (Col. 6, Equation (3)).
Regarding claim 7, Lee discloses the teachings of claim 6 and further teaches controlling an acceleration of the vehicle from an initial velocity to a first velocity in the vector of velocities based on a first acceleration in the vector of accelerations (Col. 7, Equation (5); Col. 4, Lines 57-65; Col. 9, Lines 5-25).
With respect to Claims 8-9, and 12-14, all limitations have been examined with respect to the limitations in claims 1-2, and 5-7, therefore claims 8-9, and 12-14 are rejected under the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Jiang (CN103035121A).

However, Lee does not teach the trajectory comprises a minimum acceleration, a maximum acceleration, a minimum velocity, a maximum velocity. Jiang teaches the trajectory comprises a minimum acceleration, a maximum acceleration, a minimum velocity, a maximum velocity ([0027]). It would have been obvious for someone with ordinary skill in the art to modify the Lee reference and include the teachings of Jiang and include the vehicle characteristics mentioned above (minimum/maximum acceleration, minimum/ maximum velocity) in the trajectory. Including such vehicle dynamics in the trajectory would provide better adaptability to the trajectory planning of intelligent vehicles in an unknown environment, as disclosed by Jiang ([0029]). 
Regarding claim 4, Lee teaches the velocity profile and the acceleration profile are generated based on a function of at least the vector of driver inputs, the vector of velocities, the minimum acceleration, the maximum acceleration, the minimum velocity, the maximum velocity, and the length of time (Col. 5, Lines 24-26; Col. 7, Lines 24-25).

With respect to Claims 10-11, and 17-18, all limitations have been examined with respect to the limitations in claims 2-3, therefore claims 10-11 and 17-18 are rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602.  The examiner can normally be reached on 7:30 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669